Exhibit 99.1 FOR IMMEDIATE RELEASE CENTRAL EUROPEAN MEDIA ENTERPRISES COMPLETES PURCHASE OF 30% MINORITY INTEREST IN STUDIO 1+1 IN UKRAINE - License reissued to reflect the new ownership structure - Hamilton, Bermuda – July 1, 2008 – Central European Media Enterprises Ltd. (“CME”) (Nasdaq/Prague Stock Exchange: CETV) today announced that on June 30, 2008 it completed the purchase of 30% minority interest in the Studio 1+1 group. CME has increased its ownership of Studio 1+1 to 90% and the remaining 10% interest is subject to a put and call option. The Ukrainian media council has reissued the license for Studio 1+1 reflecting the new ownership structure. Michael Garin, CME’s Chief Executive Officer, commented: “Completion of this acquisition represents the successful execution of our longstanding goal. I would like to thank Boris Fuchsmann and Alexander Rodnyansky for their outstanding contribution in developing Studio 1+1 to its current position. Ukraine represents more than 50% of the total population within the CME footprint.Our objective is now to integrate all of our key Ukraine assets and build Ukraine into our largest business in the CME family.” Adrian Sarbu, CME’s Chief Operating Officer, commented: “Ukraine is a huge opportunity for CME and we will now work towards clear market leadership. We will focus on local content production and the transfer of expertise from our other markets.
